420 F.2d 698
Andrew J. EASTER, Appellant,v.AETNA INSURANCE COMPANY, Appellee.
No. 13571.
United States Court of Appeals, Fourth Circuit.
Feb. 11, 1970.

Andrew J. Easter, pro se.
George M. Radcliffe, Baltimore, Md., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit judges.
PER CURIAM.


1
Our examination of the briefs and record satisfies us that this appeal is without merit and that the district judge committed no reversible error.  We dispense with argument and affirm.


2
Affirmed.